y




                                      MANDATE

                                  Court of Appeals
                             First District of Texas
                                  NO. 01-14-00148-CV

                                 GLEN RUST, Appellant

                                             V.
THE APPRAISAL REVIEW BOARD OF HARRIS COUNTY APPRAISAL DISTRICT
         AND HARRIS COUNTY APPRAISAL DISTRICT, Appellees

    Appeal from the 334th District Court of Harris County. (Tr. Ct. No. 2010-27949).

TO THE 334TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

       Before this Court, on the 6th day of January, 2015, the cause upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:
                    After inspecting the record of the court below, it is the
              opinion of this Court that it lacks jurisdiction over the appeal.
              Accordingly, the Court dismisses the appeal.

                     The Court orders that the appellant, Glen Rust, pay all
              appellate costs.

                     The Court orders that this decision be certified below
              for observance.

              Judgment rendered January 6, 2015.

              Per curiam opinion delivered by panel consisting of Chief
              Justice Radack and Justices Bland and Huddle.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




March 20, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT